The opinion of the court was delivered,
by
Sharswood, J.
— For myself I do most fully concur in the opinion of the present Chief Justice as expressed in Fetter v. Wilt, 10 Wright 457^ that so much of the 2d section of the Act of April 2d 1822, Pamph. L. 286, as provides for the seizure, forfeiture and sale, of all the articles of traffic, &c., together with the booth, stall, tent, carriage, boat or vessel of any person offending against that act, is in plain violation of the declaration of rights : Const. of Penna., Art. IX., § 6, 8, 9, and therefore unconstitutional and void. It is not necessary however in this case any more than it was in that to decide that question. It was there held, and upon the soundest reason, that the prohibition of the act was not intended to be against all articles of traffic, but of traffic in “ spirituous liquors, wine, porter, beer, cider or any other fermented, mixed or strong drink.” It would not be proper to impute to the legislature the absurdity of this special enumeration, if the first words were meant to include all articles of traffic. It is much more reasonable to consider that the words “ articles of traffic” were intended to be followed by a videlicet or “that is-to say.” The whole spirit of the law confirms this construction. As the jury found that the defendant had'not violated the law according to this interpretation of it, there is no error in this record. It was not in very good taste in the court below to read to the jury the case of Fetter v. Wilt (if indeed they did, which does not certainly appear), especially accompanied with remarks disapproving of it, but in that there is nothing of which the plaintiffs in error have any right to complain.
Judgment affirmed.